As filed with the Securities and Exchange Commission on November 25, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2014 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments September 30, 2014 (Unaudited) Shares Market Value Common Stocks - 80.6% $ (Cost $5,877,141) ACCOMMODATION AND FOOD SERVICES - 0.5% CZR CAESARS ENTERTAINMENT CORP.* SAFM SANDERSON FARMS, INC. ADMINISTRATIVE AND SUPPORT - 1.8% ANGI ANGIES LIST, INC.* OWW ORBITZ WORLDWIDE, INC.* WNS WNS HOLDINGS, LTD. - ADR* CONSTRUCTION - 0.6% HLX HELIX ENERGY SOLUTIONS GROUP, INC.* XIN XINYUAN REAL ESTATE CO., LTD. - ADR FINANCE AND INSURANCE - 6.8% BAC BANK OF AMERICA CORP. EFSC ENTERPRISE FINANCIAL SERVICES CORP. FNMA FEDERAL NATIONAL MORTGAGE ASSOCIATION* GNW GENWORTH FINANCIAL, INC.* HDB HDFC BANK, LTD. - ADR IBN ICICI BANK, LTD. - ADR JPM JPMORGAN CHASE & CO. MET METLIFE, INC. MS MORGAN STANLEY PJC PIPER JAFFRAY COS* PFG PRINCIPAL FINANCIAL GROUP, INC. TMK TORCHMARK CORP. UIHC UNITED INSURANCE HOLDINGS CORP. UVE UNIVERSAL INSURANCE HOLDINGS, INC. WFC WELLS FARGO & CO. WRB WR BERKELEY CORP. HEALTH CARE AND SOCIAL ASSISTANCE - 4.9% DEPO DEPOMED, INC.* HWAY HEALTHWAYS, INC.* KERX KERYX BIOPHARMACEUTICALS, INC.* NKTR NEKTAR THERAPEUTICS* OMED ONCOMED PHARMACEUTICALS, INC.* ONVO ORGANOVO HOLDINGS, INC.* PSTI PLURISTEM THERAPEUTICS, INC.* INFORMATION - 11.5% EGHT 8X8, INC.* AKAM AKAMAI TECHNOLOGIES, INC.* ALU ALCATEL-LUCENT - ADR ADNC AUDIENCE, INC.* BBRY BLACKBERRY, LTD.* BRCD BROCADE COMMUNICATIONS SYSTEMS, INC. CASM CAS MEDICAL SYSTEMS, INC.* CTRX CATAMARAN CORP.* CHGG CHEGG, INC.* CKSW CLICKSOFTWARE TECHNOLOGIES, LTD. DWCH DATAWATCH CORP.* GSB GLOBALSCAPE, INC. GTT GTT COMMUNICATIONS, INC.* HPQ HEWLETT-PACKARD CO. IMN IMATION CORP.* IMRS IMRIS, INC.* IIJI INTERNET INITIATIVE JAPAN, INC. - ADR JCOM J2 GLOBAL, INC. MRIN MARIN SOFTWARE, INC.* MSFT MICROSOFT CORP. NSR NEUSTAR, INC. - CLASS A* P PANDORA MEDIA, INC.* RHT RED HAT, INC.* SQI SCIQUEST, INC.* SIFY SIFY TECHNOLOGIES, LTD. - ADR STRZA STARZ - CLASS A* SPRT SUPPORT.COM, INC.* TTWO TAKE-TWO INTERACTIVE SOFTWARE, INC.* TNGO TANGOE, INC.* TQNT TRIQUINT SEMICONDUCTOR, INC.* XGTI XG TECHNOLOGY, INC.* MANUFACTURING - 24.3% AMD ADVANCED MICRO DEVICES, INC.* AMAG AMAG PHARMACEUTICALS, INC.* AMRS AMYRIS, INC.* ARNA ARENA PHARMACEUTICALS, INC.* ARQL ARQULE, INC.* BCRX BIOCRYST PHARMACEUTICALS, INC.* BMRN BIOMARIN PHARMACEUTICAL, INC.* BRCM BROADCOM CORP. - CLASS A BLDR BUILDERS FIRSTSOURCE, INC.* CSII CARDIOVASCULAR SYSTEMS, INC.* CLFD CLEARFIELD, INC.* CLRX COLLABRX, INC.* CYAN CYANOTECH CORP.* CYTK CYTOKINETICS, INC.* DNDN DENDREON CORP.* DSCI DERMA SCIENCES, INC.* DTSI DTS, INC.* ESIO ELECTRO SCIENTIFIC INDUSTRIES, INC. GM GENERAL MOTORS CO. GILD GILEAD SCIENCES, INC.* HALO HALOZYME THERAPEUTICS, INC.* HYGS HYDROGENICS CORP.* IG IGI LABORATORIES, INC.* ICCC IMMUCELL CORP.* IFNNY INFINEON TECHNOLOGIES AG - ADR ISSI INTEGRATED SILICON SOLUTION, INC. INTC INTEL CORP. IO ION GEOPHYSICAL CORP.* IPGP IPG PHOTONICS CORP.* ITT ITT CORP. IXYS IXYS CORP. KBIO KALOBIOS PHARMACEUTICALS, INC.* KBALB KIMBALL INTERNATIONAL, INC. - CLASS B KMG KMG CHEMICALS, INC. LRCX LAM RESEARCH CORP. LSCC LATTICE SEMICONDUCTOR CORP.* LOGI LOGITECH INTERNATIONAL S.A.* LXU LSB INDUSTRIES, INC.* MNK MALLINCKRODT PLC* MFRI MFRI, INC.* MU MICRON TECHNOLOGY, INC.* NANO NANOMETRICS, INC.* ONNN ON SEMICONDUCTOR CORP.* OGXI ONCOGENEX PHARMACEUTICAL, INC.* ONTY ONCOTHYREON, INC.* PEIX PACIFIC ETHANOL, INC.* PTIE PAIN THERAPEUTICS, INC.* PDFS PDF SOLUTIONS, INC.* RWC RELM WIRELESS CORP.* SOL RENESOLA, LTD. - ADR* RVLT REVOLUTION LIGHTING TECHNOLOGIES, INC.* RFMD RF MICRO DEVICES, INC.* ROSG ROSETTA GENOMICS, LTD.* RTEC RUDOLPH TECHNOLOGIES, INC.* SNDK SANDISK CORP. SRPT SAREPTA THERAPEUTICS, INC.* SSH SUNSHINE HEART, INC.* STRN SUTRON CORP.* TTM TATA MOTORS, LTD. - ADR TBIO TRANSGENOMIC, INC.* TSN TYSON FOODS, INC. - CLASS A UMC UNITED MICROELECTRONICS CORP. - ADR VLO VALERO ENERGY CORP. WGO WINNEBAGO INDUSTRIES, INC.* WTT WIRELESS TELECOM GROUP, INC.* ZHNE ZHONE TECHNOLOGIES, INC.* MINING, QUARRYING, AND OIL AND GAS EXTRACTION - 8.3% ALJ ALON USA ENERGY, INC. ANR ALPHA NATURAL RESOURCES, INC.* ACI ARCH COAL, INC. CHK CHESAPEAKE ENERGY CORP. EXXI ENERGY XXI BERMUDA, LTD. GPRK GEOPARK, LTD.* PARR PAR PETROLEUM CORP.* PZG PARAMOUNT GOLD AND SILVER CORP.* PBR PETROLEO BRASILEIRO S.A. - ADR PDS PRECISION DRILLING CORP. TPLM TRIANGLE PETROLEUM CORP.* OTHER SERVICES (EXCEPT PUBLIC ADMINISTRATION) - 0.5% EEI ECOLOGY & ENVIRONMENT, INC. PROFESSIONAL, SCIENTIFIC, AND TECHNICAL SERVICES - 7.8% ANTH ANTHERA PHARMACEUTICALS, INC.* ARWR ARROWHEAD RESEARCH CORP.* CBM CAMBREX CORP.* CIMT CIMATRON, LTD.* CTSH COGNIZANT TECHNOLOGY SOLUTIONS CORP. - CLASS A* JCS COMMUNICATIONS SYSTEMS, INC. COUP COUPONS.COM, INC.* EXAS EXACT SCIENCES CORP.* GY GENCORP, INC.* G GENPACT, LTD.* NVTL NOVATEL WIRELESS, INC.* NVAX NOVAVAX, INC.* PACB PACIFIC BIOSCIENCES OF CALIFORNIA, INC.* PCTI PC-TEL, INC. PRFT PERFICIENT, INC.* RMBS RAMBUS, INC.* RGDO REGADO BIOSCIENCES, INC.* SQNM SEQUENOM, INC.* SWI SOLARWINDS, INC.* STRM STREAMLINE HEALTH SOLUTIONS, INC.* TLOG TETRALOGIC PHARMACEUTICALS CORP.* YHOO YAHOO!, INC.* RETAIL TRADE - 5.1% CENT CENTRAL GARDEN AND PET CO.* DANG E-COMMERCE CHINA DANGDANG, INC. - ADR* GME GAMESTOP CORP. NGVC NATURAL GROCERS BY VITAMIN COTTAGE, INC.* OSTK OVERSTOCK.COM, INC.* SFM SPROUTS FARMERS MARKET, INC.* VVTV VALUEVISION MEDIA, INC. - CLASS A* WFM WHOLE FOODS MARKET, INC. TRANSPORTATION AND WAREHOUSING - 3.6% ALK ALASKA AIR GROUP, INC. AAL AMERICAN AIRLINES GROUP, INC. DRYS DRYSHIPS, INC.* LUV SOUTHWEST AIRLINES CO. UTILITIES - 4.4% ETR ENTERGY CORP. KMI KINDER MORGAN, INC. SZYM SOLAZYME, INC.* WHOLESALE TRADE - 0.5% HBP HUTTIG BUILDING PRODUCTS, INC.* MIL MFC INDUSTRIAL, LTD. PARTNERSHIPS & TRUST - 1.0% (Cost $77,634) FINANCE AND INSURANCE - 0.2% AGNC AMERICAN CAPITAL AGENCY CORP. CMCT CIM COMMERCIAL TRUST CORP. REAL ESTATE AND RENTAL AND LEASING - 0.8% CXP COLUMBIA PROPERTY TRUST, INC. HCP HCP, INC. INVESTMENT COMPANIES - 4.9% (Cost $376,331) INDL DIREXION DAILY INDIA BULL 3X SHARES INXX EGSHARES INDIA INFRASTRUCTURE ETF SCIN EGSHARES INDIA SMALL CAP ETF IFN INDIA FUND, INC. BRF MARKET VECTORS BRAZIL SMALL-CAP SCIF MARKET VECTORS ETF TR INDIA SMALL CP XIV VELOCITYSHARES DAILY INVERSE VIX SHORT TERM ETN* EPI WISDOMTREE INDIA EARNINGS FUND SHORT-TERM INVESTMENTS - 13.5% (Cost $960,199) DFDXX DAILY INCOME FUND - MONEY MARKET PORTFOLIO, 0.01%^ TOTAL INVESTMENT SECURITIES - 100.0% (Cost $7,291,305) LIABILITIES IN EXCESS OF OTHER ASSETS - 0.0% ) NET ASSETS - 100.0% $ ADR - American Depository Receipt * Non-income producing security. ^ Seven-day yield as of September 30, 2014 The cost basis of investments for federal income tax purposes at September 30, 2014 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Marketocracy Masters 100 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair valueand a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available The following is a summary of the inputs used to value the Fund's investments as of September 30, 2014: Level 1 Level 2 Level 3 Total COMMON STOCKS^ $ $ $
